Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-10 of U.S. Patent No. 8,911,489. Although the conflicting claims at issue are not identical, they are not patentably distinct from each other because the patent and the instant application all recite the same basic structure with a permutation of similar elements throughout.
In the claims set forth above, both the patent and the instant application claim a medical implant comprising: a first expandable cylindrical ring with a first end and a second end opposite the first end, the first end forming an inflow end, the second end forming a middle portion; a second expandable cylindrical ring with a first end and second end opposite the first end, the first end of the second expandable ring forming an outflow end, the second end forming the middle portion, the second expandable ring coupled to the first expandable ring; a lumen extending between the first and second expandable rings; and a cover disposed over the first and second expandable rings, wherein the first and second expandable rings both have a collapsed configuration and an expanded configuration.
The patent does not explicitly disclose that the first end of the first expandable cylindrical ring forms an inflow end, that the second end of the first expandable cylindrical ring forms a middle portion, that the first end of the second expandable ring forms an outflow end, that the second end of the second expandable ring forms the middle portion, that the expanded configuration the first end of the first expandable ring is wider than the second end of the first expendable ring, that the expanded 
Additionally, U.S. Patent No. 8,911,489 does disclose that the middle portion has a diameter which is smaller than the sides of the device and therefore would also be interpreted as disclosing that the expanded configuration the first end of the first expandable ring is wider than the second end of the first expendable ring, that the expanded configuration the first end of the second expandable ring is wider than the second end of the second expandable ring. Additionally, the device the patent would cause a pressure of the blood flow to increase due to the narrow second ends of the first and second expandable rings, as they would limit the flow of blood through the narrow region, causing pressure to increase at the inflow end of the medical implant.
Additionally, in the claims set forth above, both the patent and the instant application claim a medical implant wherein the cover is a fabric, as required by claim 3 of the instant application; the cover is stitched to the first or second expandable rings, as required by claim 4 of the instant application; cover is fixed to the first or second expandable rings, as required by claim 5 of the instant application; the first and second expandable rings are in longitudinal alignment, as required by claim 6 of the instant application; the first end of the first expandable ring comprises a plurality of protrusions, and wherein the cover is disposed over the plurality of protrusions and cut in conformance therewith to form an 
As the structural limitations and orientations of the medical implant components are the same, the language set forth in both the instant application and the patent are essentially two alternative means of claiming the same features/components. Thus, the claims of the instant application are not patentably distinct from the patented claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-3, 5-6, and 8-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ruiz (U.S. Patent No. 6,120,534).
Regarding claim 2, Ruiz discloses a medical implant (10) for controlling blood flow in a vessel, comprising: a first expandable cylindrical ring (12) with a first end (as shown in Fig. A, derived from Ruiz Fig. 2b) and a second end (as shown in Fig. A) opposite the first end, the first end (as shown in Fig. A) 

    PNG
    media_image1.png
    504
    797
    media_image1.png
    Greyscale

Regarding claim 3, Ruiz discloses the implant of claim 2, wherein the cover (15) is a flexible material (col. 37-40) in a thin sheet-like configuration (Fig. 1a) which could be interpreted a fabric.
Regarding claim 5, Ruiz discloses the implant of claim 2, wherein the cover (15) is fixed to the first (12) or second (11) expandable rings (col. 4, lines 13-19).
Regarding claim 6, Ruiz discloses the implant of claim 2, wherein the first (12) and second (11) expandable rings are in longitudinal alignment (Fig. 2b).
Regarding claim 8, Ruiz disclose the implant of claim 2, wherein the first end (as shown in Fig. A) of the second expandable ring (11) comprises a plurality of protrusions (as shown in Fig. A), and wherein the cover (15) is disposed over the plurality of protrusions (as shown in Fig. A) and interstices between the plurality of protrusions to form a straight edge (Fig. 1a).
Regarding claim 9, Ruiz disclose the implant of claim 2, wherein the first (12) and the second (11) expandable rings are balloon expandable (Fig. 3).
Regarding claim 10, Ruiz discloses a method for controlling blood flow in a vessel, comprising: providing a flow controlling device (10) having a first expandable cylindrical ring (12), a second expandable cylindrical ring (11) coupled with the first expandable ring (12), and a cover (15) disposed over the first (12) and second (11) expandable rings (col. 3, lines 37-40; delivering the flow controlling 
Regarding claim 11, Ruiz discloses the method of claim 10, wherein radially expanding the first (12) and the second (11) radially expandable ring comprises balloon expanding the first (12) and the second (11) radially expandable ring (col. 4, lines 34-59).
Regarding claim 12, Ruiz discloses the method of claim 10, wherein delivering the flow controlling device (10) comprises delivering the flow controlling device with a catheter (21).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruiz (U.S. Patent No. 6,120,534) in view of Leonhardt  et al. (U.S. Patent No. 5,713,917).
Regarding claim 4, Ruiz discloses the implant of claim 2. Ruiz does not disclose that the cover is stitched to the first or second expandable rings. Leonhardt et al. discloses a stent-graft analogous to that of Ruiz. Leonhardt et al. teaches a cover (24) which is attached to a stent via stitching in order to achieve tight attachment of cover (24) to the stent. Additionally, this method of attachment substantially prevents contact between the stent and the interior surface of the vessel, and is reliable over time (col. 8, lines 52-64). It would have been obvious to one skilled in the art at the time of filing to have modified the implant of Ruiz with the teachings of Leonhardt et al. by using the attachment method of Leonhardt et al. to attach the cover to the first or second expandable rings with the stitching in order to achieve tight attachment of cover to the first or second expandable rings, prevent contact between the first and second expandable rings and the interior surface of the vessel, and to ensure a reliable attachment over time This would result in the implant of Ruiz wherein that the cover is stitched to the first or second expandable rings.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruiz (U.S. Patent No. 6,120,534) in view of McGuckin, Jr. et al. (U.S. Publication No. 2002/0052648).
Regarding claim 7, Ruiz discloses the implant of claim 2, wherein the first end (as shown in Fig. A) of the first expandable ring (12) comprises a plurality of protrusions (as shown in Fig. A), and wherein the cover (15) is disposed over the plurality of protrusions (Fig. 1a). Ruiz does not disclose that the cover is cut in conformance with the plurality of protrusions to form an uneven edge. McGuckin Jr. et al. discloses a stent-graft analogous to that of Ruiz. McGuckin Jr. et al. teaches that the plurality of protrusions (56) are formed on the outer edge of the stent (Fig. 9c), and that the cover (52) of the stent-graft is cut in conformance therewith to form an uneven edge (Fig. 9c). This reduces stress on the vessel wall by reducing the radial force against the wall (paragraph 0068), as this force is distributed over a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774